UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


HARVEY LEE ISADORE,                              §
                                                 §
                Petitioner,                      §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:21-CV-111
                                                 §
JEFFERSON COUNTY CORRECTIONAL                    §
FACILITY,                                        §
                                                 §
                Respondent.                      §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Harvey Lee Isadore, an inmate at the Jefferson County Correctional Facility in

Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing this petition without prejudice.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings and all available evidence. No objections to

the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                           ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment will be entered

in this case in accordance with the magistrate judge’s recommendation.

          SIGNED at Beaumont, Texas, this 4th day of May, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
